Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 1 of 27 PageID #: 819




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

 JUDY Z.,                                         )
                                                  )
                             Plaintiff,           )
                                                  )
                        v.                        )    No. 2:20-cv-00211-DLP-JRS
                                                  )
 ANDREW M. SAUL,                                  )
                                                  )
                             Defendant.           )

                                          ORDER

         Plaintiff Judy Z. requests judicial review of the denial by the Commissioner

 of the Social Security Administration ("Commissioner") of her application for Social

 Security Disability Insurance Benefits ("DIB") under Title II of the Social Security

 Act. See 42 U.S.C. §§ 405(g), 423(d). For the reasons set forth below, the Court

 hereby REVERSES the ALJ’s decision denying the Plaintiff benefits and

 REMANDS this matter for further consideration.

    I.      PROCEDURAL HISTORY

         On October 28, 2016, Judy filed her application for Title II DIB. (Dkt. 17-2 at

 158-64, R. 158-64). Judy alleged disability resulting from depression, anxiety,

 irritable bowel syndrome, fibromyalgia, and diabetes. (Dkt. 17-2 at 176, R. 176). The

 Social Security Administration ("SSA") denied Judy's claim initially on February 1,

 2017, (Dkt. 17-2 at 77, R. 77), and on reconsideration on May 11, 2017. (Dkt. 17-2 at

 89, R. 89). On May 23, 2017, Judy filed a written request for a hearing, which was

 granted. (Id. at 105, R. 105).



                                              1
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 2 of 27 PageID #: 820




          On December 6, 2018, Administrative Law Judge ("ALJ") Ronald T. Jordan

 conducted a hearing, where Judy and vocational expert Matthew Lampley appeared

 in person and by phone, respectively. (Dkt. 17-2 at 40, R. 40). On February 7, 2019,

 ALJ Jordan issued an unfavorable decision finding that Judy was not disabled.

 (Dkt. 17-2 at 16-32, R. 16-32). Judy appealed the ALJ's decision and, on March 2,

 2020, the Appeals Council denied Judy's request for review, making the ALJ's

 decision final. (Dkt. 17-2 at 1, R. 1). Judy now seeks judicial review of the ALJ's

 decision denying benefits pursuant to 42 U.S.C. § 1383(c)(3).

    II.      STANDARD OF REVIEW

          Under the Act, a claimant may be entitled to DIB only after she establishes

 that she is disabled. To prove disability, a claimant must show she is unable to

 "engage in any substantial gainful activity by reason of any medically determinable

 physical or mental impairment which can be expected to result in death or which

 has lasted or can be expected to last for a continuous period of not less than twelve

 months." 42 U.S.C. § 423(d)(1)(A). To meet this definition, a claimant's impairments

 must be of such severity that she is not able to perform the work she previously

 engaged in and, based on her age, education, and work experience, she cannot

 engage in any other kind of substantial gainful work that exists in significant

 numbers in the national economy. 42 U.S.C. § 423(d)(2)(A).

          The SSA has implemented these statutory standards by, in part, prescribing

 a five-step sequential evaluation process for determining disability. 20 C.F.R. §

 404.1520(a). The ALJ must consider whether:



                                            2
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 3 of 27 PageID #: 821




          (1) the claimant is presently [un]employed; (2) the claimant has a
          severe impairment or combination of impairments; (3) the
          claimant's impairment meets or equals any impairment listed in
          the regulations as being so severe as to preclude substantial
          gainful activity; (4) the claimant's residual functional capacity
          leaves her unable to perform his past relevant work; and
          (5) the claimant is unable to perform any other work existing in
          significant numbers in the national economy.

 Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351-52 (7th Cir. 2005) (citation

 omitted). An affirmative answer to each step leads either to the next step or, at

 steps three and five, to a finding that the claimant is disabled. 20 C.F.R. § 404.1520;

 Briscoe, 425 F.3d at 352. If a claimant satisfies steps one and two, but not three,

 then she must satisfy step four. Once step four is satisfied, the burden shifts to the

 SSA to establish that the claimant is capable of performing work in the national

 economy. Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995); see also 20 C.F.R.

 § 404.1520 (a negative answer at any point, other than step three, terminates the

 inquiry and leads to a determination that the claimant is not disabled).

       After step three, but before step four, the ALJ must determine a claimant's

 residual functional capacity ("RFC") by evaluating "all limitations that arise from

 medically determinable impairments, even those that are not severe." Villano v.

 Astrue, 556 F.3d 558, 563 (7th Cir. 2009). The RFC is an assessment of what a

 claimant can do despite her limitations. Young v. Barnhart, 362 F.3d 995, 1000-01

 (7th Cir. 2004). In making this assessment, the ALJ must consider all the relevant

 evidence in the record. Id. at 1001. The ALJ uses the RFC at step four to determine

 whether the claimant can perform her own past relevant work and if not, at step




                                            3
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 4 of 27 PageID #: 822




 five to determine whether the claimant can perform other work in the national

 economy. See 20 C.F.R. § 404.1520(a)(4)(iv)-(v).

       The claimant bears the burden of proof through step four. Briscoe, 425 F.3d

 at 352. If the first four steps are met, the burden shifts to the Commissioner at step

 five. Id. The Commissioner must then establish that the claimant – in light of her

 age, education, job experience, and residual functional capacity to work – is capable

 of performing other work and that such work exists in the national economy. 42

 U.S.C. § 423(d)(2); 20 C.F.R. § 404.1520(f).

       Judicial review of the Commissioner's denial of benefits is to determine

 whether it was supported by substantial evidence or is the result of an error of law.

 Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). This review is limited to

 determining whether the ALJ's decision adequately discusses the issues and is

 based on substantial evidence. Substantial evidence "means – and means only –

 such relevant evidence as a reasonable mind might accept as adequate to support a

 conclusion." Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019); Rice v. Barnhart, 384

 F.3d 363, 369 (7th Cir. 2004). The standard demands more than a scintilla of

 evidentiary support but does not demand a preponderance of the evidence. Wood v.

 Thompson, 246 F.3d 1026, 1029 (7th Cir. 2001). Thus, the issue before the Court is

 not whether Judy is disabled, but, rather, whether the ALJ's findings were

 supported by substantial evidence. Diaz v. Chater, 55 F.3d 300, 306 (7th Cir. 1995).

       Under this administrative law substantial evidence standard, the Court

 reviews the ALJ's decision to determine if there is a logical and accurate bridge



                                            4
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 5 of 27 PageID #: 823




 between the evidence and the conclusion. Roddy v. Astrue, 705 F.3d 631, 636 (7th

 Cir. 2013) (citing Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008)). In this

 substantial evidence determination, the Court must consider the entire

 administrative record but not "reweigh evidence, resolve conflicts, decide questions

 of credibility, or substitute its own judgment for that of the Commissioner." Clifford

 v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Nevertheless, the Court must conduct a

 critical review of the evidence before affirming the Commissioner's decision, and the

 decision cannot stand if it lacks evidentiary support or an adequate discussion of

 the issues. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003); see

 also Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).

       When an ALJ denies benefits, he must build an "accurate and logical bridge

 from the evidence to his conclusion," Clifford, 227 F.3d at 872, articulating a

 minimal, but legitimate, justification for the decision to accept or reject specific

 evidence of a disability. Scheck v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004). The

 ALJ need not address every piece of evidence in his decision, but he cannot ignore a

 line of evidence that undermines the conclusions he made, and he must trace the

 path of his reasoning and connect the evidence to his findings and conclusions.

 Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012); Clifford, 227 F.3d at 872.

    III.   BACKGROUND

       A. Factual Background

       Judy was forty-nine years old as of her March 23, 2016 alleged onset date.

 (Dkt. 17-2 at 172, R. 172). She has an Associate degree. (Id. at 41, R. 41). She has



                                             5
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 6 of 27 PageID #: 824




 relevant past work history as a baker helper and order filler. (Dkt. 17-2 at 58, R.

 58).

        B. Judy's Medical History

        On February 11, 2015, Judy returned to her gastroenterologist, Dr. Nicholas

 Rogers, for a follow-up on her abdominal pain. (Dkt. 17-4 at 114, R. 469). She had

 an extensive gastrointestinal evaluation which included endoscopy, colonscopy, CT

 enteroclysis, video capsule endoscopy, and an MRCP (MRI for bile and pancreatic

 ducts), all of which were normal. (Id.). Dr. Rogers noted that further testing was not

 required at this time. (Id.). Her prescription dosage for Notriptyline had been

 increased previously, which caused her to experience constipation, so Dr. Rogers

 lowered the dosage back to 50mg. (Id. at 115, R. 470). For her hernia, she was

 referred to general surgery. (Id.). On April 21, 2015, Dr. Rogers filled out a medical

 certification noting that Judy needed to be off work for FMLA leave from March 28,

 2015 through May 4, 2015 due to her irritable bowel syndrome. (Dkt. 17-3 at 58-60,

 R. 328-30). Dr. Rogers stated that Judy had attacks of abdominal pain and diarrhea

 which prevent her from completing most of her job duties for extended amounts of

 time. Dr. Rogers concluded that it was medically necessary for her to rest and be

 near a bathroom. (Id. at 60, R. 330).

        On August 24, 2016, Judy presented to her primary care physician Dr. Troy

 Quiz for her complaints of abdominal and lower back pain. (Dkt. 17-4 at 81, R. 436).

 Dr. Quiz noted that she has a history of irritable bowel syndrome and previous

 cholecystectomy in 2012. (Id.). Dr. Quiz included diagnoses of upper abdominal



                                            6
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 7 of 27 PageID #: 825




 pain, low back pain, irritable bowel syndrome with diarrhea, and diabetes mellitus,

 and ordered a CT scan of her abdomen and pelvis. (Id. at 84, R. 439). For her IBS,

 Dr. Quiz prescribed a trial of Viberzi. (Id.).

        On September 28, 2016, Judy returned to Dr. Rogers for a follow-up on her

 abdominal pain and IBS. (Dkt. 17-4 at 104-106, R. 459-61). When Dr. Rogers last

 saw Judy in 2015, her symptoms were relatively well controlled and her main

 concern was a hernia. (Id. at 104, R. 459). Since that time, her stress level had

 increased in having to care for her sick mother, which had worsened her abdominal

 pain and diarrhea. (Id.). She had stopped taking the trial of Viberzi prescribed by

 her primary care physician because it caused her to feel constipated. (Id.). Dr.

 Rogers prescribed Nortriptyline for Judy's IBS symptoms. (Id. at 106, R. 461).

        On January 21, 2017, Dr. Jared Outcalt performed a mental status

 examination at the request of the SSA. (Dkt. 17-4 at 118-125, R. 473-80). Judy

 reported struggles with depression and anxiety, noting that her depressed moods

 could last days and force her to sleep for several days at a time. (Id. at 118-19, R.

 473-74). She reported that her increasing anxiety forced her to stop driving, and

 that she avoided public situations so that she does not have to talk to other people.

 (Id. at 119, R. 474). She further stated that her depression and anxiety had

 increased in recent years after the death of her father and the increase of her IBS

 symptoms. (Id.). She noted that her IBS problems lead to an avoidance of social

 situations. (Id. at 120, R. 475). She stated that she left her last job at Wal-Mart in

 2016 because she had been on medical leave for almost a year and had consistently



                                             7
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 8 of 27 PageID #: 826




 had trouble keeping up with her production goals because she was spending too

 much time in the bathroom each day. (Id. at 121, R. 476). Dr. Outcalt included

 diagnoses of adjustment disorder with mixed anxiety and depressed mood,

 occupational problems, and other psychosocial and environmental problems. (Id. at

 124, R. 479). Dr. Outcalt concluded that Judy is able to learn, remember,

 comprehend, and carry out complex instructions; make appropriate judgments or

 complex work-related decisions; attend to conversation and respond appropriate

 and timely, with concentration remaining intact during more cognitively demanding

 tasks; and would not experience difficulty handling routine changes at work. (Id.).

       On January 24, 2017, Dr. Harischandra Rathod performed a physical

 examination of Judy at the request of the SSA. (Dkt. 17-4 at 128, R. 483). Judy

 reported she was seeking disability dur to her fibromyalgia, IBS, depression, and

 anxiety. (Id.). As to her IBS, she reported that the symptoms began approximately

 four years earlier, were moderate in severity, and were exacerbated by stress. (Id.).

 Dr. Rathod concluded that Judy has the ability to perform activities involving

 sitting, standing, moving about, and carrying. (Id. at 133, R. 488).

       On February 21, 2017, Judy presented to the Hamilton Center for an initial

 assessment for mental health therapy. (Dkt. 17-4 at 285-292, R. 640-47). She

 reported that she had been experiencing anxiety for most of her life, that the

 telephone is a particular anxiety stressor, and that she stopped driving due to

 anxiety about getting lost in a familiar place. (Id. at 285, R. 640). Her current

 symptoms of anxiety included feeling restless, irritability, easily fatigue, periodic



                                            8
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 9 of 27 PageID #: 827




 chest pain, and difficulty concentrating. (Id.). Her symptoms of depression included

 feeling sad, overeating, low self-esteem, easily fatigued, and trouble with

 concentration. (Id. at 285-86, R. 640-41). Judy reported that she does not leave the

 house alone and that she spends the majority of her time at home and in her

 bedroom alone. (Id. at 291-92, R. 646-47). Judy was diagnosed with generalized

 anxiety disorder and persistent depressive disorder, and recommended for

 individual therapy twice per month. (Id.).

       On March 2, 2017, Judy returned to Dr. Rogers for a follow-up on her IBS.

 (Dkt. 17-4 at 141, R. 496). She reported that the Nortriptyline had helped her

 abdominal pain, but that she was still bothered by frequent loose bowel movements.

 (Id.) She noted that she had at least 3-4 bowel movements throughout the day and

 could spend up to 2 hours in the bathroom at a time. (Id.) She had tried medications

 for diarrhea in the past, but they caused her to become constipated. (Id.). Dr. Rogers

 planned to continue Judy on her current dose of Nortriptyline and add a trial of

 WelChol (diarrhea treatment drug). (Id. at 143, R. 498).

       Judy returned to Hamilton Center for mental health therapy on March 10,

 March 21, and April 19, 2017. (Dkt. 17-4 at 293-95, R. 648-650). Judy noted that

 being around other people and talking on the telephone were continued triggers, as

 well as just leaving the house. (Id.). Judy continued to explore her anxiety triggers

 and begin to work on her goal of getting her life back. (Id.).

       On April 18, 2017, Judy presented to Dr. Adelle Maynard-Watts for a

 consultation as to her increasing memory loss, confusion, and frequent falls. (Dkt.



                                              9
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 10 of 27 PageID #: 828




  17-4 at 269-70, R. 624-25). Judy reported getting lost while driving, mixing up

  words while speaking, difficulty focusing, and difficulty remembering names. (Id. at

  270, R. 625). Dr. Maynard-Watts ordered a brain MRI, EEG, and labwork, and

  advised Judy to be cautious when walking and engage in cognitive activities such as

  crossword puzzles, sudoku, reading, and writing. (Id. at 274, R. 629). Judy

  underwent an MRI of the brain on May 2, 2017 due to her complaints of memory

  loss, confusion, and frequent falls, and test revealed no acute findings. (Dkt. 17-4 at

  256, R. 611). An EEG was performed on June 1, 2017, which revealed no acute

  findings other than tachycardia. (Dkt. 17-4 at 277, R. 632). Also on June 1, 2017,

  Judy returned to Dr. Maynard-Watts to discuss the test results. (Dkt. 17-4 at 281,

  R. 636). Judy reported that her memory had improved and that she had not had any

  episodes of confused driving since the previous visit in April. (Dkt. 17-4 at 283, R.

  638). Judy was advised on stress reduction and memory loss, and recommended to

  see cardiology for an evaluation of her tachycardia. (Id.).

        On June 30, August 4, August 18, September 1, September 18, and

  September 27, 2017, Judy returned to Hamilton Center for mental health therapy.

  (Dkt. 17-4 at 297-99, R. 652-54; Dkt. 17-5 at 1-3, R. 655-57). Judy reported that she

  had been getting out of the house more and was able to go shopping with her family.

  (Dkt. 17-4 at 299, R. 654.). She also noted that getting out of the bedroom and

  dressed for the day had increased her daily motivation. (Id.). Judy noted that her

  anxiety is better when she is engaged in routine activities. (Dkt. 17-5 at 2, R. 656).

  On December 23, 2017, Judy presented to Putnam County Hospital with complaints



                                            10
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 11 of 27 PageID #: 829




  of abrupt, severe abdominal pain. (Dkt. 17-4 at 210, R. 565). She was diagnosed

  with an acute urinary tract infection and released home. (Id. at 212-13, R. 567-68).

        On February 28, 2018, Judy returned to Dr. Rogers for a follow-up on her

  abdominal pain. (Dkt. 17-4 at 150, R. 505). She stated that she had been

  experiencing several months of sharp abdominal pain, but no change in her

  diarrhea symptoms. (Id.). Dr. Rogers concluded that a repeat endoscopy might be

  warranted, to look for any gastric or ulcer disease that may be causing the

  abdominal pain. (Id. at 151, R. 506). Judy also reported heart palpitations and

  tachycardia, which Dr. Rogers thought may be a side effect of her nortriptyline;

  Judy did not want to decrease her dosage because it helped manage her IBS pain.

  (Id. at 152, R. 507). An endoscopy was completed on March 28, 2018, with normal

  results. (Dkt. 17-4 at 156-57, R. 511-12).

        On May 14, 2018, Judy was discharged from the Hamilton Center due to her

  no longer attending therapy sessions. (Dkt. 17-5 at 5, R. 659). On October 22, 2018,

  Judy presented to Hendricks Therapy for an initial mental health evaluation. (Dkt.

  17-5 at 32, R. 686). Judy reported anxiety starting after the death of her father and

  worsening a few years prior after the death of her mother. (Id. at 33, R. 687). She

  reported not being able to work and not leaving the bedroom 3 days out of the week,

  as well as lethargy, apathy, and anhedonia. (Id.). She was diagnosed with major

  depressive disorder, recurrent moderate, and unspecified anxiety disorder, and

  advised to return in 3 weeks. (Id. at 34, R. 688). Judy returned for therapy visits on

  October 30, 2018 and December 11, 2018. (Dkt. 17-5 at 35-41, R. 689-95). Judy



                                               11
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 12 of 27 PageID #: 830




  reported anxiety for most of her life, that increased after the death of her parents.

  (Id. at 36, R. 690). She noted that her fibromyalgia and IBS exacerbate her anxiety

  and vice versa. (Id.). She stated that most days she does not leave her bedroom,

  comb her hair, or change out of pajamas, at that she only gets out of the house at

  the insistence of her husband or sister. (Id.). She reported a desire to get her life

  back. (Id.). Judy was recommended for regularly weekly therapy. (Id. at 41, R. 695).

        On December 13, 2018, Dr. Rogers transcribed a note stating that Judy's

  medical condition was unchanged and that he did not expect it to improve over

  time. (Dkt. 17-5 at 31, R. 685). On December 11, 2018, Nurse Practitioner Pamela

  Stachler transcribed a note stating that Judy was being seen for medication

  management for her major depressive disorder, recurrent moderate, and

  unspecified anxiety disorder. (Dkt. 17-5 at 30, R. 684).

        C. ALJ Decision

        In determining whether Judy qualified for benefits under the Act, the ALJ

  employed the five-step sequential evaluation process set forth in 20 C.F.R.

  § 404.1520(a) and concluded that Judy was not disabled. (Dkt. 17-2 at 16-32, R. 16-

  32). At Step One, the ALJ found that Judy had not engaged in substantial gainful

  activity since her alleged onset date of March 23, 2016. (Id. at 19, R. 19).

        At Step Two, the ALJ found that Judy suffered from the following severe

  impairments: fibromyalgia, irritable bowel syndrome, diabetes, obesity, depression,

  and anxiety. (Id. at 21, R. 21). The ALJ also found that Judy had a non-severe

  impairment of sleep apnea. (Id.). When considering the "paragraph B" criteria for



                                             12
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 13 of 27 PageID #: 831




  Judy's mental impairments, the ALJ found that Judy had mild limitations with

  understanding, remembering, or applying information or managing oneself, but

  moderate limitations with interacting with others and maintaining concentration,

  persistence, or pace. (Id. at 24-25, R. 24-25).

        At Step Three, the ALJ found that Judy's impairments did not meet or

  medically equal the severity of one of the listed impairments in the Listings. (Dkt.

  17-2 at 21-25, R. 21-25). The ALJ determined that Judy's impairments did not meet

  or medically equal the severity of Listings 5.06 or 5.08 for her irritable bowel

  syndrome; Listing 9.00 for her diabetes; Listing 14.09 and Social Security Ruling

  12-2p for her fibromyalgia; and Listings 12.04 and 12.06 for her depression and

  anxiety. (Id.). The ALJ further evaluated Judy's obesity according to Social Security

  Ruling 02-1p. (Id. at 23, R. 23).

        After Step Three but before Step Four, the ALJ found that Judy had the

  residual functional capacity ("RFC") to perform medium work with the following

  exertional limitations: can lift, carry, push, and/or pull up to 50 pounds occasionally

  and up to 25 pounds frequently; stand and walk for six hours in an eight hour

  workday; sit for six hours in an eight hour workday; frequently balance, stoop,

  kneel, crouch, crawl, and climb ramps and stairs; and occasionally climb ladders,

  ropes, and scaffolds. (Dkt. 17-2 at 25-26, R. 25-26). The ALJ also assigned the

  following non-exertional limitations: limited to work involving simple, repetitive

  tasks requiring occasional independent judgment regarding basic work processes;




                                             13
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 14 of 27 PageID #: 832




  work goals from day to day should be static and predictable; and only occasional

  contact with coworkers, supervisors, and the general public. (Id.).

            At Step Four, the ALJ concluded that Judy is capable of performing her past

  relevant work as an order filler as nationally performed. (Dkt. 17-2 at 31, R. 31).

  The ALJ thus concluded that Judy was not disabled. (Id.).

      IV.      ANALYSIS

            Judy challenges the ALJ's decision on two 1 grounds. First, Judy argues that

  the ALJ's RFC does not account for her severe irritable bowel syndrome and that

  the ALJ unreasonably discounted the opinion of her treating gastroenterologist as

  to her irritable bowel syndrome. (Dkt. 20 at 1, 7-15; Dkt. 27 at 1-11). Second, Judy

  contends that the ALJ erred by not accounting for her moderate limitations in

  maintaining concentration, persistence, and pace in the RFC. (Dkt. 20 at 15-17;

  Dkt. 27 at 11-12). The Court will consider these arguments in turn.

            A. Unsupported RFC

            Judy first argues that the ALJ's RFC assessment does not adequately

  account for her irritable bowel syndrome ("IBS") symptoms. (Dkt. 20 at 7-15).

  Specifically, Judy asserts that the ALJ improperly discounted the opinion of her

  treating gastroenterologist, Dr. Rogers, and failed to include appropriate limitations

  to address her persistent diarrhea. (Id.). Judy proposes further RFC limitations

  related to immediate bathroom access and time off-task to use the bathroom

  throughout the day. (Id.). In response, the Commissioner maintains that the ALJ's


  1Judy presents three arguments in the briefing, but because the first two arguments are related, the
  Court will address them together.

                                                  14
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 15 of 27 PageID #: 833




  RFC is supported by substantial evidence and the ALJ provided good reasons for

  discounting the opinion of Dr. Rogers. (Dkt. 25 at 7-13).

        The ALJ mentions Judy's IBS at various points in the opinion. First, when

  classifying her IBS as severe, the ALJ notes: "As to her irritable bowel, her abdomen

  is found to be soft and nontender with normoactive bowel sounds and no rebound,

  guarding, or masses. On occasion, when she has not been on her medications and has

  an increase of symptoms, tenderness is noted, but the remaining findings are

  normal." (Dkt. 17-2 at 19, R. 19). During the RFC analysis, the ALJ states: "[t]he

  evidence shows that after the claimant underwent surgery that included rectocele

  repair in July 2015, she reported an improvement in her irritable bowel symptoms. In

  March 2017, she reported resolution of her symptoms after she was restarted on her

  medications. It is also noted the claimant has had periods of over one year in between

  physician visits for her physical impairments and, despite this, examination findings

  have been normal." (Dkt. 17-2 at 27, R. 27). Finally, the ALJ addressed Judy's IBS

  when weighing her treating gastroenterologist's medical opinion:

        Dr. Rogers stated that due to irritable bowel syndrome, the claimant . .
        . needs a job . . . that permits ready access to a restroom as she has less
        than one minute notice that she needs to use the restroom. He added
        this happens every 15 minutes with the claimant in the restroom for at
        least five to 10 minutes at a time. . . . Although a long-time treating
        physician and generally entitled to more weight, the opinion of Dr. Roger
        is given only some weight. The doctor apparently relied quite heavily on
        the subjective report of symptoms and limitations provided by the
        claimant, and seemed to uncritically accept as true most, if not all, of
        what the claimant reported. Yet, as explained elsewhere in this decision
        and in this physician[']s own treatment records, there exist good reasons
        for questioning the reliability of the claimant's subjective complaints as
        examination findings from multiple sources show the claimant's
        symptoms are generally controlled.

                                            15
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 16 of 27 PageID #: 834




  (Dkt. 17-2 at 29-30, R. 29-30).

        The Court is troubled by the ALJ's discussion of Judy's IBS because that

  discussion fails to provide a logical bridge from the evidence to his conclusions.

  First, the ALJ states that Dr. Rogers's opinion is based on an uncritical acceptance

  of Judy's verbatim complaints and is inconsistent with his own treatment records,

  yet cites to no record evidence that would support this contention. Second, on the

  Court's review, the ALJ misstates Dr. Rogers's assertion that his medical opinion

  was based on Judy's complaints; Dr. Rogers noted that only his conclusion that

  Judy can tolerate low stress work was based on his conversations with Judy, and

  affirmatively stated that Judy's impairments are reasonably consistent with her

  symptoms and the functional limitations. (Dkt. 17-3 at 49-50, R. 319-20).

  Additionally, the medical evidence, both from Dr. Rogers and in the remainder of

  the record, does not support the ALJ's statement that Judy's symptoms were

  resolved or generally controlled. While it is reasonably accurate to say that Judy's

  IBS pain was resolved, from even a cursory review of the record, it is clear that

  Judy's IBS diarrhea is not resolved. The ALJ fails to mention Judy's diarrhea or her

  need for bathroom breaks, despite abundant record evidence to support such a

  complaint.

        The following record evidence demonstrates both that Judy's IBS diarrhea

  symptoms were not generally controlled and her need for bathroom breaks. On

  September 28, 2016, Judy reported to Dr. Rogers that while her abdominal pain and

  diarrhea had been relatively well controlled in 2015, in the past several months

                                            16
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 17 of 27 PageID #: 835




  those symptoms had been increasing in severity. (Dkt. 17-4 at 145, R. 500). Judy

  reported to the state agency mental status examiner Dr. Outcalt on January 21,

  2017 that she had trouble keeping up at work in 2015 because she was always in

  the bathroom and could not meet her production goals. (Dkt. 17-4 at 121, R. 476).

  On January 24, 2017, Judy was evaluated by Dr. Harischandra Rathod for a

  physical exam at the request of the SSA. (Dkt. 17-4 at 128-134, R. 483-490). She

  reported moderate diarrhea occurring over the last four years that was exacerbated

  by stress. (Id.). At a follow-up visit with Dr. Rogers on March 2, 2017, she reported

  that the Nortriptyline had helped her abdominal pain, but that she continued to be

  bothered by frequent loose bowel movements that required her to spend up to two

  hours in the bathroom at a time. (Dkt. 17-4 at 141, R. 496).

        On March 3, 2017, Dr. Rogers, the only doctor treating Judy's IBS, completed

  a Medical Source Statement indicating that Judy would need to be off-task 25% or

  more of the workday and that Judy experiences good days and bad days. (Dkt. 17-3

  at 49-50, R. 319-20). Dr. Rogers also noted that Judy would need to take

  unscheduled bathroom breaks every 15 minutes that last 5-10 minutes. (Id. at 49,

  R. 319). At a mental health therapy appointment on October 30, 2018, Judy

  reported that her fibromyalgia and IBS exacerbate her anxiety and vice versa. (Dkt.

  17-5 at 36, R. 690). On February 28, 2018, Judy saw Dr. Rogers after experiencing

  several months of sharp abdominal pain, but no change in her diarrhea symptoms.

  (Dkt. 17-4 at 150, R. 505). Judy also reported heart palpitations and tachycardia,

  which Dr. Rogers thought may be a side effect of her nortriptyline; Judy did not



                                            17
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 18 of 27 PageID #: 836




  want to decrease her dosage because it helped manage her IBS pain. (Id. at 152, R.

  507). The Commissioner has failed to direct the Court to any evidence that supports

  the ALJ's conclusion that Judy's IBS diarrhea symptoms were generally controlled,

  negating her need for bathroom breaks.

        At the disability hearing on December 6, 2018, Judy testified that she had to

  quit working at Wal-Mart because she was in the bathroom too often to keep up

  with her work requirements. (Dkt. 17-2 at 43, R. 43). The ALJ asked Judy if her

  diarrhea had improved, and she responded that while the Nortriptyline had helped

  resolve her pain, her diarrhea had not improved. (Id. at 43-44, R. 43-44). The ALJ

  continued to question Judy about whether she had seen a gastroenterologist, taken

  over the counter medications, or scheduled her meals in an effort to control her IBS

  symptoms. (Id. at 44-45, R. 44-45). Judy responded that she had seen her treating

  gastroenterologist, Dr. Rogers; had tried every test, including endoscopy and

  colonoscopy; and had tried different diets and various medications, but nothing had

  helped her diarrhea. (Id.). She further testified that her IBS is triggered by stress

  and anxiety, which is generally caused by her leaving the house and interacting

  with others. (Id. at 45-46, R. 45-46). Judy testified that on a good day, she has two

  bouts of diarrhea, and that she has approximately two good days per week; on a bad

  day, however, she has eight to ten bouts of diarrhea. (Dkt. 17-2 at 51, R. 51). Dr.

  Rogers submitted a follow-up statement on December 13, 2018 stating that Judy's

  "medical condition is unchanged. I do not expect it to improve over time." (Dkt. 17-5

  at 31, R. 685).



                                            18
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 19 of 27 PageID #: 837




        For the three years prior to and at the disability hearing, Judy consistently

  reported difficulties with diarrhea and the need for numerous, unscheduled

  bathroom breaks throughout the day. She reported it to her treating physician,

  mental health therapist, state agency consulting physician, and to the ALJ himself.

  Despite this consistent reporting, however, the ALJ never once mentions Judy's

  persistent diarrhea or the need for bathroom breaks. Judy testified that she would

  often spend at least 15-20 minutes in the bathroom per visit, and Dr. Rogers opined

  that Judy would need to spend 5-10 minutes in the bathroom every 15 minutes.

  This question is vital to the evaluation of Judy's claim, because the vocational

  expert testified that a worker could only be off-task for 10% of the workday and that

  no work would be available to an individual who needed to take unscheduled breaks

  every 15 minutes that would last 5-10 minutes. (Dkt. 17-2 at 60-61, R. 60-61). Thus,

  the issue of the frequency and duration of Judy's bathroom breaks is highly relevant

  to and likely outcome determinative for Judy's request for benefits. See Manker v.

  Berryhill, No. 16 C 10704, 2017 WL 6569719, at *4 (N.D. Ill. Dec. 22, 2017)

  (collecting cases related to the ALJ's treatment of claimant's diarrhea and need for

  bathroom breaks).

        Judy also argues that the ALJ improperly discounted the opinion of her

  treating gastroenterologist, Dr. Rogers. Under the "treating physician" rule, which

  applies to Judy's claim, an ALJ should give controlling weight to the treating

  physician's opinion as long as it is supported by medical findings and consistent

  with substantial evidence in the record. See 20 C.F.R. § 404.1527(c)(2); Gerstner v.



                                            19
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 20 of 27 PageID #: 838




  Berryhill, 879 F.3d 257, 261 (7th Cir. 2018) (noting that the treating physician rule

  applies only to claims filed before March 27, 2017). An ALJ is authorized, however,

  to reject a treating physician's opinion, so long as he offers “good reasons” for doing

  so. Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011); Campbell v. Astrue, 627 F.3d

  299, 306 (7th Cir. 2010). If an ALJ does not give a treating physician's opinion

  controlling weight, the ALJ is required to consider the length, nature, and extent of

  the treatment relationship; the frequency of examination; the physician's specialty;

  the types of tests performed; and the consistency and supportability of the

  physician's opinion. Scott, 647 F.3d at 740 (citing Moss v. Astrue, 555 F.3d 556, 561

  (7th Cir. 2009)); 20 C.F.R. § 404.1527(c).

         The ALJ notes that Dr. Rogers is a treating physician and that he is Judy's

  "long-time treating physician," but does not note that the length was almost 7 years

  at the time of the hearing or that Dr. Rogers is a gastroenterologist, a specialty that

  frequently treats patients with IBS. (Dkt. 17-2 at 29-30, R. 29-30). The ALJ

  similarly does not seem to consider the types of tests performed or the consistency

  and supportability of Dr. Rogers's opinion. (Id.). The Commissioner, however, claims

  that the ALJ's decision to discount Dr. Rogers's opinion was justified because Dr.

  Rogers based his conclusions on conversations with the Plaintiff, Judy's objective

  testing was normal, and the record does not support greater limitations than those

  assigned by the ALJ. (Dkt. 25 at 11-13).

        As discussed previously, both the ALJ and the Commissioner misstate Dr.

  Rogers's Irritable Bowel Syndrome Medical Source Statement; when discussing



                                               20
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 21 of 27 PageID #: 839




  Judy's functional limitations Dr. Rogers based his conclusion that Judy required

  low stress work on his conversations with her – there is no indication, however, that

  the remainder of his conclusions were based solely on conversations with Judy.

  Second, Dr. Rogers noted that "all testing, including bloodwork, upper endoscopy,

  colonoscopy, and CT, have been normal, as expected with IBS." (Dkt. 17-3 at 47, R.

  317). Dr. Rogers is the only treating specialist in the record, with a history of

  treating patients with IBS, and the ALJ's decision to discount Judy's IBS symptoms

  and Dr. Rogers's opinion due to normal objective test results, where the treating

  specialist has indicated normal test results are expected, is not justified.

        Finally, the ALJ notes that Judy's IBS symptoms are generally controlled.

  While it is true that Judy's IBS pain symptoms are generally controlled, the same

  cannot be said for her IBS diarrhea symptoms. As discussed previously, the record

  contains numerous examples to show that Judy's IBS diarrhea symptoms are

  persistent and uncontrolled by medication, diet, or other treatment and would

  benefit from additional work restrictions to time off-task and unscheduled bathroom

  breaks. It seems that the ALJ only considers Judy's pain symptoms in his opinion,

  without any evaluation of how her diarrhea symptoms affect her work abilities.

  Without such a consideration, the ALJ did not provide a logical bridge and the

  Court cannot follow the ALJ's analysis from the evidence to his conclusions. As

  such, the Court finds remand is appropriate on this issue.




                                             21
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 22 of 27 PageID #: 840




        B. Concentration, Persistence, and Pace

        Judy next argues that the ALJ failed to account for her moderate limitations

  in maintaining concentration, persistence, or pace in the RFC assessment and

  hypotheticals posed to the vocational expert. (Dkt. 20 at 15-17). In response, the

  Commissioner asserts that the ALJ adequately accounted for Judy's limitations in

  the RFC and hypotheticals by limiting her to simple, repetitive tasks requiring

  occasional independent judgment regarding basic work processes, static and

  predictable work goals from day to day, and only occasional contact with coworkers,

  supervisors, and the general public. (Dkt. 25 at 14-18).

        When crafting a claimant’s RFC, an ALJ must incorporate all of a claimant's

  limitations in the assessment. Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015).

  Both an RFC assessment and the hypothetical posed to the vocational expert must

  account for documented limitations of concentration, persistence, or pace. Paul v.

  Berryhill, 760 F. App'x 460, 465 (7th Cir. 2019) (citing Moreno v. Berryhill, 882 F.3d

  722, 730 (7th Cir. 2018)). Furthermore, if an ALJ relies on testimony from a

  vocational expert (“VE”), the hypothetical question the ALJ poses to the VE "must

  incorporate all of the claimant’s limitations supported by the medical evidence in

  the record.” Varga, 794 F.3d at 813. The hypothetical question posed to the

  vocational expert is sufficient if it is supported by the record. Burmester v. Berryhill,

  920 F.3d 507, 511 (7th Cir. 2019) (citing Meredith v. Bowen, 833 F.2d 650, 654 (7th

  Cir. 1987)).




                                             22
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 23 of 27 PageID #: 841




        As noted above, in the Step Two analysis, the ALJ found that Judy has

  moderate limitations in two of the four "paragraph B" criteria – interacting with

  others and maintaining concentration, persistence, or pace. (Dkt. 17-2 at 24-25, R.

  24-25). The ALJ's RFC limited Judy to simple, repetitive tasks requiring occasional

  independent judgment regarding basic work processes; static and predictable work

  goals from day to day; and only occasional contact with coworkers, supervisors, and

  the general public. (Dkt. 17-2 at 25-26, R. 25-26). During Judy's disability hearing,

  the ALJ posed a hypothetical question to the vocational expert using language

  nearly identical to her eventual mental RFC assessment. The ALJ posed the

  following question, in relevant part, to the vocational expert:

        The nature of the work should be limited to simple, repetitive
        tasks requiring only occasional independent judgement with
        regard to primary work processes, with static and predictable
        work goals from day to day, and occasional contact with the
        public, coworkers, and supervisors. With these limitations, could
        either of her past jobs be performed?

  (Dkt. 17-2 at 58-59, R. 58-59). Judy contends that this hypothetical similarly does

  not address her moderate limitations with maintaining concentration, persistence,

  or pace. (Dkt. 20 at 15-17).

         As an initial matter, the Court notes that the Plaintiff's briefing is devoid of

  any specific discussion as to how the ALJ's RFC assessment failed to accommodate

  her concentration, persistence, or pace. Perhaps more importantly, Judy has

  proposed no additional work restrictions that she claims would address her

  limitations with concentration, persistence, or pace. The Seventh Circuit has found

  that when RFC restrictions adequately account for psychological symptoms and the

                                            23
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 24 of 27 PageID #: 842




  claimant does not present any additional restrictions that would address the

  limitations in concentration, persistence, or pace, the ALJ's RFC assessment should

  be upheld. See Jozefyk v. Berryhill, 923 F.3d 492, 498 (7th Cir. 2019) (ALJ's RFC

  appropriately addressed concentration, persistence, and pace where claimant

  hypothesized and the record supported no additional work restrictions); Saunders v.

  Saul, 777 F. App'x 821, 825 (7th Cir. 2019) (RFC upheld where assessment was

  supported by medical expert testimony and claimant proffered no additional

  restrictions). Accordingly, the Court will address whether the ALJ's RFC

  restrictions adequately account for Judy's psychological symptoms.

        On January 21, 2017, Judy was examined by state agency physician Dr.

  Outcalt. (Dkt. 17-4 at 118-124, R, 473-79). Judy reported consistent depression and

  anxiety symptoms, such as an inability to enjoy herself, a fear of driving, and an

  avoidance of any social situations outside of her immediate family. (Id. at 118-19, R.

  473-74). She further noted that her IBS caused her considerable anxiety, which

  caused her to avoid social situations, which in turn brought on her depressive

  symptoms. (Id. at 119, R. 474). Dr. Outcalt concluded that Judy could learn,

  remember, comprehend, and carry out complex instructions; make appropriate

  judgments on complex work-related decisions; attend to conversation and respond

  appropriately and timely, with concentration remaining intact during more

  cognitively demanding tasks; handle routine changes at work without experiencing

  difficulty; and interact appropriately with others. (Id. at 124, R. 479).




                                             24
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 25 of 27 PageID #: 843




         When Judy's application was reviewed initially on January 23, 2017, state

  agency consultant Dr. S. Hill concluded that Judy had no limitations in her ability

  to adapt or manage herself, but did have mild difficulties with her ability to

  understand, remember or apply information; interact with others; and maintain

  concentration, persistence, or pace. (Dkt. 17-2 at 71, R. 71). On May 11, 2017, Dr.

  Kenneth Neville agreed and adopted Dr. Hill's previous assessment. (Dkt. 17-2 at

  83, R. 83).

         The ALJ gave some weight to the opinions of the state agency reviewing

  physicians and Dr. Outcalt because their opinions did not have the benefit of

  reviewing Judy's later outpatient mental health treatment. (Dkt. 17-2 at 30-31, R.

  30-31). That updated information included Judy's testimony that her anxiety

  improves when she is engaged in routine activities, (Dkt. 17-5 at 2, R. 656); evidence

  that Judy experienced considerable improvement in her symptoms before she had

  voluntarily stopped attending her mental therapy sessions at Hamilton Center,

  (Dkt. 17-5 at 5, R. 659); and Judy's report to her mental health provider in

  November 2018 that she experienced concentration issues related to her anxiety,

  but that her symptoms improve with therapy and medication. (Dkt. 17-5 at 36, R.

  690). Additionally, the ALJ accepted verbatim Judy's reported statements about her

  difficulties with concentration, persistence, and pace that were submitted to the

  SSA in her Function Report on December 6, 2016. (Dkt. 17-2 at 184-191, R. 184-

  191). To address the information contained in the updated record, the ALJ found

  that Judy was moderately limited with respect to maintaining concentration,



                                            25
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 26 of 27 PageID #: 844




  persistence, and pace, and accordingly assigned additional limitations beyond those

  assessed by the state agency reviewing and consulting physicians.

        The ALJ addressed Judy's concentration, persistence, and pace throughout

  the opinion. During the Step Three analysis, the ALJ specifically noted that

        [w]ith regard to concentrating, persisting, or maintaining pace, the
        claimant has a moderate limitation. As noted above, the claimant has
        reported she is able to follow written instructions if she is able to read
        them a few times and her ability to follow verbal instructions
        decreases the more complex they are. The claimant also said she can
        pay attention for only 10 minutes at a time, but that she is able to
        complete tasks that she begins. . . . Thus, it is found there is no
        functional consequence of the claimant's limitation in this area
        beyond an inability to sustain detailed or complex work processes,
        and, in the case at hand, a restriction to simple repetitive tasks
        encompasses that restriction."

  (Dkt. 17-2 at 24-25, R. 24-25). The ALJ further stated that Judy's moderate

  deficiency with maintaining concentration, persistence, or pace is addressed by the

  restriction to simple, repetitive tasks. (Id. at 25, R. 25). During the RFC analysis,

  the ALJ noted that the state agency reviewing and consulting physicians' opinions

  merited some weight because their opinions were not based on a complete record,

  and that an updated review of Judy's mental health history warranted additional

  restrictions. (Id. at 30-31, R. 30-31). During Judy's disability hearing, the ALJ posed

  a hypothetical question that reflected the opinions of the state agency physicians, as

  well as Judy's updated medical history which showed chronic anxiety issues and

  inconsistent mental health treatment.

        Plaintiff is correct that, in some cases, a limitation to simple, repetitive tasks

  may not be sufficient to capture a claimant's difficulties with concentration,



                                             26
Case 2:20-cv-00211-DLP-JRS Document 28 Filed 05/18/21 Page 27 of 27 PageID #: 845




  persistence, or pace. Saunders, 777 Fed. App'x at 825. Limitations to simple,

  repetitive tasks may be sufficient in certain cases, however, such as where the

  claimant offers no further restrictions that should have been included in the ALJ's

  RFC. Jozefyk, 923 F.3d at 498; Dudley v. Berryhill, 773 F. App'x 838, 842 (7th Cir.

  2019). As discussed previously, Judy has proffered no additional mental restrictions

  that she claims should have been included in the RFC. The ALJ here accepted

  Judy's testimony on her ability to maintain concentration, persistence, and pace,

  assigned limitations that were more restrictive than those identified by the state

  agency physicians, and tied that evidence to his conclusion that Judy required a

  work pace and goals restriction. As such, the ALJ's hypothetical to the vocational

  expert and RFC assessment were supported by substantial evidence.

     V.      CONCLUSION

          For the reasons detailed herein, the Court REVERSES the ALJ’s decision

  denying the Plaintiff benefits and REMANDS this matter for further proceedings

  pursuant to 42 U.S.C. § 405(g) (sentence four). Final judgment will issue

  accordingly.

          So ORDERED.




          Date: 5/18/2021




  Distribution:

  All ECF-registered counsel of record via email

                                           27
